 



Exhibit 10.11

2005 Performance Criteria
under the
Sears, Roebuck and Co.
Annual Incentive Compensation Plan

     The Compensation Committee of the Registrant’s Board of Directors has
approved earnings per share targets as the sole performance criteria for 2005
under the Registrant’s Annual Incentive Compensation Plan for all of the
Company’s executive officers except for Ms. Mindy Meads, Executive Vice
President of the Registrant and President and Chief Executive Officer of Lands’
End, Inc., for whom the criteria are 50% earnings per share and 50% Lands’ End,
Inc.’s pre-tax profit ratio. These performance criteria will be cancelled
without any obligation on the part of the Registrant upon effectiveness of the
pending business combination transaction between the Registrant and Kmart
Holding Corporation.

